45 F.3d 440NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Justin CALL, Defendant-Appellant.
No. 94-2164.
United States Court of Appeals, Tenth Circuit.
Jan. 9, 1995.

Before TACHA, BALDOCK, and KELLY, Circuit Judges.

ORDER & JUDGMENT1

1
Petitioner Justin Call appeals from a district court order denying him bail pending appeal of his conviction for possession with the intent to distribute over 500 grams of cocaine.  He contends on appeal that he is eligible for bail pursuant to 18 U.S.C. 1355(c).  We review the district court's ruling under a deferential standard, deciding whether petitioner has met the applicable standards set out in 18 U.S.C. 1343, and whether he has demonstrated exceptional circumstances warranting his release.  Id. 1343(c).  Upon consideration thereof, and after careful consideration of the parties' briefs on appeal, we conclude that the district court's order should be, and therefore is, AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470